Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	Claims 1-5 and 11-15 are amended.
3.	Claims 1-5 and 11-15 are pending.

Response to Arguments

4.                Applicant’s arguments filed on 05/25/2021 have been fully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s 
Amendments.

Claim Rejections - 35 USC § 102


5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 4, 11 and 14 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Nilizadeh et al., “POISED: Spotting Twitter Spam Off the Beaten Paths”, (Year: 2017)) hereinafter referred as Nilizadeh

Regarding claims 1 and 11, Nilizadeh discloses a method and system applied to a plurality of messages in a social media network, the method comprising: 
transmitting the plurality of messages in the social media network ([see page 2, col. 1 lines 6-7] in social networks, the topics of interest of users within a networked community are strongly shared among its member); 
receiving essential characteristics of social media network users in the social media network  ([see page 2, col lines 26-30 and page 4, col. 1 section 3.1]  Twitter is one of the most popular microblogging platforms with over 320 million active users. This platform enables users to broadcast and share information. A user’s timeline includes all tweet messages posted by that user. On Twitter, users follow others or are followed. Followers of a user receive all the tweet messages posted by this user. Twitter also provides a “retweet” mechanism that permits users to spread information of their choice beyond the reach of the original tweet’s followers);
classifying propagation pathways each comprising a sequence of users via  which the plurality of messages are transmitted through the social media network ([see AB lines 8-14, page 3 , col.1 section 2.2, page 2,  col, 1 lines 10-15] in social networks, users establish connections with others, and through them are able to interact with each other. The structure of the underlying connection graph is not homogeneous: rather than being connected with any user in the network, users tend to connect to each other, creating networked communities… it is recognized that the topology of social networks such dissemination can traverse networked communities as long as there are members in both communities who share the same interests. As time progresses, dissemination paths may emerge where some communities trigger and post specific messages based on the interests of those communities and of the surrounding ones. These dissemination paths can help to predict patterns of postings within and outside of communities. See also Fig 1,  three tweeter communities (sequence of users and their connection)  and their posts/messages are disseminated/ propagated through classified path ways); and 
taking an action on one or more of the plurality of messages that are transmitted through the social media network based on the classification of the propagation pathways via which the plurality of messages are transmitted through the social media network and the received essential characteristics of the social media network users ([see page 2, col. 1 lines 39-50,  page 3 col. 2 lines 21-27 and page 4 section 3.2 and 3.4] POISED system, first detects networked communities in Twitter by partitioning its social graph. Second, it identifies topics of interest in these communities. Then, it tracks the dissemination of similar messages through communities and constructs a probabilistic model of the parties of interest through which these messages are normally disseminated. Finally, a classifier detects malicious content by identifying the messages that do not follow these expected parties of interest and successfully detects spam messages…learn the propagation probability of messages in the networked  detects malicious/Spam messages…[i.e. taking action, identifying messages as Spam). Further, [page 2, col 2 lines 24-27 and page 13  section 7] natural language processing, and machine learning to detect spam messages by predicting the dissemination of messages through parties of interest…analyzing URLs in messages is employed to detect malicious messages, Monarch  is a system for crawling URLs spread in social network and identifying malicious messages and compromised accounts).

Regarding claims 4 and 14, Nilizadeh discloses claim 1 as recited above. Nilizadeh further discloses wherein classifying propagation pathways each comprising a sequence of users via which the plurality of messages are transmitted through the social media network comprises classifying the propagation pathways as one of: a pathway for spreading fake news or spam, and a pathway for spreading real news ([see page 2 col 1 lines 49-48] Spam)

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 13 and15 are rejected under 35 U.S.C. 103 as being unpatentable over Nilizadeh et al., “POISED: Spotting Twitter Spam Off the Beaten Paths”, (Year: 2017)) hereinafter referred as Nilizadeh in view of Volkova (US 20180365562 A1) 

Regarding claims 3 and 13, Nilizadeh discloses wherein classifying propagation pathways each comprising a sequence of users via which the plurality of messages are transmitted through the social media network as recited in claim 1 above.  Nilizadeh may not explicitly disclose classifying the propagation pathways utilizing a Long Short-Term Memory Recurrent Neural Network (LSTM-RNN).
 However, Volkova discloses disclose classifying the propagation pathways utilizing a Long Short-Term Memory Recurrent Neural Network (LSTM-RNN) ([see paragraphs 0053, 0066 and 0081 and Figs. 4A and 4B] Long Short-Term Memory Recurrent Neural Network (LSTM-RNN)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nilizadeh and include disclose classifying the propagation pathways utilizing a Long Short-Term Memory Recurrent Neural Network (LSTM-RNN).  using the teaching of Volkova.  The motivation for doing so would have been in order to determine that prediction of social media posts by social media users as being trusted news or as types of suspicious news can be achieved accurately and automatically using neural network architectures to improve performance by increasing number of deeply disturbing incidents of 

Regarding claims 5 and 15, Nilizadeh discloses claim 1 as recited above. Nilizadeh discloses wherein taking an action on one or more of the plurality of messages that are transmitted through the social media network based on the classification of the propagation pathways comprises filtering out the one or more of the plurality of messages that are transmitted in the social media network over a propagation pathway that is classified as spam as recited in claim 1 and 4 above. Nilizadeh may not explicitly disclose filtering out the one or more of the plurality of messages that are transmitted in the social media network over a propagation pathway that is classified as a fake news propagation pathway.  
However, Volkova discloses filtering out the one or more of the plurality of messages that are transmitted in the social media network over a propagation pathway that is classified as a fake news propagation pathway y ([see paragraphs 0016-0017] postings are provided to the neural network fake news prediction. The predictions can include classifications of trusted news or types of suspicious news).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nilizadeh and include filtering out the one or more of the plurality of messages that are transmitted in the social media network over a propagation pathway that is classified as a fake news propagation pathway using the teaching of Volkova.  The motivation for doing so would have been in order to determine that prediction of social media posts by social media .

9.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nilizadeh et al., “POISED: Spotting Twitter Spam Off the Beaten Paths”, (Year: 2017)) hereinafter referred as Nilizadeh in view of Guo et al. (US 20190258721 A1) hereinafter referred as Guo.

Regarding claims 2 and 12, Nilizadeh discloses claim 1 as recited above. Nilizadeh  discloses wherein receiving essential characteristics  of social media network users in the social media network comprises receiving essential characteristics  of social media Attorney Docket No.: 37684.606 (M18-220P-US1)Claims Serial No.: 16/435,064- 2 -Examiner: MENDAYE, Kidest H.network users as recited in claim 1 above. Nilizadeh may not explicitly disclose Large-Scale Information Network Embedding (LINE) and incorporating community information.
However, Guo discloses Large-Scale Information Network Embedding (LINE) and incorporating community information ([see paragraphs 0063 and 0069] Large-scale Information Network Embedding (LINE)... Social representations are latent features of the nodes that capture neighborhood similarity and community membership)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nilizadeh and include Large-Scale Information Network Embedding (LINE) and incorporating .



Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


09/07/2021
/KIDEST MENDAYE/Examiner, Art Unit 2457                                                                                                                                                                                             
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457